This is an appeal from the county court of Oklahoma county. In the trial court defendant recovered judgment against the plaintiff, and plaintiff brings error.
The record was filed in this court July 23, 1921, and the brief of plaintiff in error was served and filed on the first day of August, 1923. Defendant in error has filed no brief and has offered no excuse for his failure so to do. Under these circumstances this court will not search the record to find a theory upon which the judgment of the trial court may be sustained, but will, where the authorities cited in the brief filed appear reasonably to sustain the assignments of error, reverse the cause in accordance with the prayer of the petition in error.
An examination of the record and the brief on file indicates that the authorities cited reasonably sustain some of the assignments of error, and in accordance with the rule of this court, the judgment of the trial court *Page 175 
reversed and this cause remanded for further proceedings herewith.
JOHNSON, C. J., and NICHOLSON, BRANSON, HARRISON, MASON, and WARREN, JJ., concur.